FILED
                           NOT FOR PUBLICATION
                                                                           DEC 24 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JEANNE MUNDOGO MANUNGA,                          No. 14-55568

              Petitioner - Appellant,            D.C. No. 8:14 cv-00238- AG-RZ

 v.
                                                 MEMORANDUM*
SUPERIOR COURT OF CALIFORNIA
ORANGE COUNTY,

              Respondent - Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                     Argued and Submitted December 8, 2015
                              Pasadena, California

Before:       PREGERSON, TASHIMA, and CALLAHAN, Circuit Judges.

      Jeanne Mundogo Manunga, a Congolese national, appeals the district court’s

dismissal of her 28 U.S.C. § 2254 petition for a writ of habeas corpus challenging

her 2010 California state court conviction. Manunga was also convicted of an

unrelated offense in state court in 2012. Manunga filed two federal habeas



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
petitions challenging the 2010 conviction, one on January 7, 2013, and the other on

February 7, 2014. The district court dismissed both petitions for lack of

jurisdiction and, alternatively, because the petitions were untimely and

unexhausted. Manunga appealed the dismissal of her 2014 petition, and this Court

issued a certificate of appealability as to the three grounds on which the district

court relied in dismissing the petition. We have jurisdiction pursuant to 28 U.S.C.

§§ 1291 and 2253, and we affirm.

      Under 28 U.S.C. § 2254, district courts have jurisdiction over habeas

petitions only if the petitioner is “‘in custody’ under the conviction or sentence

under attack at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488,

490–91 (1989) (per curiam). It is undisputed that Manunga completed her

sentence for the challenged 2010 conviction by March 18, 2011. Thus, she was not

“in custody” under the 2010 conviction at the time she filed her 2014 petition.

      Manunga argues the district court had jurisdiction because when she filed

her petitions, she was on probation as part of her sentence under the 2012

conviction – a sentence, Manunga contends, that was enhanced by her prior 2010

conviction. This argument fails. Assuming arguendo that Manunga’s sentence

under the 2012 conviction had been enhanced by her 2010 conviction, this does not

mean she was “in custody” pursuant to the 2010 conviction. See Lackawanna Cty.


                                           2
Dist. Attorney v. Coss, 532 U.S. 394, 401 (2001) (“[R]espondent was not ‘in

custody’ on his 1958 conviction merely because that [prior] conviction had been

used to enhance a subsequent sentence.”); Maleng, 490 U.S. at 492-93 (explaining

that when a prior conviction is used to enhance the sentence for a subsequent

conviction, “it is pursuant to the second conviction that the petitioner is

incarcerated and is therefore ‘in custody’”). Section 2254 requires that the

petitioner be in custody “under the conviction or sentence under attack,” id. at 490

(emphasis added), and Manunga is not attacking her 2012 conviction. See

Lackawanna, 532 U.S. at 401 (holding that where the petitioner was “no longer

serving the sentences imposed pursuant to his 1986 convictions . . . [he] cannot

bring a federal habeas petition directed solely at those convictions”). Thus,

Manunga’s probationary status under her sentence for the 2012 conviction did not

render her “in custody” for the purpose of challenging the 2010 conviction at issue

here.




                                           3
       Because Manunga was not in custody under the challenged 2010 conviction

when she filed her habeas petition, the district court did not err in dismissing her

petition for lack of jurisdiction.1

       AFFIRMED.




       1
             We do not reach the district court’s alternative grounds for dismissal.
See Bailey v. Hill, 599 F.3d 976, 984 n.7 (9th Cir. 2010) (“Because there is no
habeas jurisdiction, we do not reach or decide Bailey’s remaining arguments or the
merits of Bailey’s petition.”).

                                           4